 





EXHIBIT 10.9


Caterpillar Inc.
2014 Long-Term Incentive Plan
Nonqualified Stock Option Award Notice




The Board of Directors of Caterpillar Inc. (the “Company”) has granted you,
[Employee Name], [Number] nonqualified stock options (“NQSOs”) on [Option Date]
(the “Grant Date”) pursuant to, and subject to the restrictions, terms and
conditions set forth in, the Caterpillar Inc. 2014 Long-Term Incentive Plan (the
“Plan”) at a price of [Option Price] per share. This Award Notice and the Plan
specify the material terms and provisions applicable to such nonqualified stock
option award (the “Option Award”). Capitalized terms not defined herein shall
have the meanings specified in the Plan.
Vesting
The Option Award is subject to a three-year vesting schedule. Except to the
extent the NQSOs are forfeited upon your termination of employment, as provided
below, one-third of the NQSOs will become vested on the first anniversary of the
Grant Date, one-third of the NQSOs will become vested on the second anniversary
of the Grant Date, and the final one-third of the NQSOs will become vested on
the third anniversary of the Grant Date (each such date, a “Vesting Date”).
If you terminate employment prior to the date the NQSOs have become fully vested
for any reason other than Long-Service Separation, Disability, death or in
connection with a Change in Control (as described more fully below), the
unvested NQSOs will be forfeited. For example, if you quit (but do not meet the
requirements for Long-Service Separation at the time you quit) after the first
anniversary of the Grant Date but prior to the second anniversary of the Grant
Date, you will forfeit two-thirds of the NQSOs. Your Option Award is also
subject to certain additional forfeiture conditions set forth in Sections 5.16
and 5.17 of the Plan.
Exercise of Award
The Option Award may only be exercised through the Plan’s designated
administrator, currently E*TRADE, or through such other means as the Company may
designate. You may exercise the Option Award by providing notice of exercise, in
a manner specified by the Company, setting forth the number of shares to be
exercised, accompanied by full payment for the shares. The exercise price shall
be payable at your election by: (1) tendering cash, (2) tendering previously
acquired shares of Company Common Stock, (3) except as may be prohibited by
applicable law, a broker-dealer, acceptable to the Company and to whom you
submitted an irrevocable notice of exercise, tendering cash, or (4) any
combination of (1), (2) and (3).
The Option Award will expire unless exercised by [Expiration Date] (the
“Expiration Date”), the tenth anniversary of the Grant Date. If the Expiration
Date occurs during any period in which you are prohibited from trading Company
Common Stock pursuant to the Company’s insider trading policy or during a period
when the exercise of the Option Award would violate applicable securities law (a
“Blackout Period”), then the Option Award will not expire on the Expiration
Date. Instead, the Option Award will not expire until the date that is 30 days
after the expiration of the Blackout Period.



--------------------------------------------------------------------------------




Voting Rights
During the period between the Grant Date and the date you exercise your vested
NQSOs and the shares subject to such NQSOs are issued or delivered to you (the
“Restriction Period”), you are not entitled to any voting rights with respect to
such NQSOs. From and after the date shares are actually issued or delivered, you
then will have full voting rights with respect to those shares.
Dividends and Other Distributions
During the Restriction Period, you will not receive or be credited with
dividends or any other distributions (e.g., dividend equivalents) with respect
to the NQSOs. From and after the date shares are actually issued or delivered,
you then will have dividend rights with respect to those shares.
Termination of Employment
Your termination of employment with the Company prior to the date the NQSOs
become fully vested will impact the unvested NQSOs as follows:


•
Long-Service Separation

If your employment with the Company terminates by reason of Long-Service
Separation (as defined below), to the extent that you were continuously employed
by the Company for six months immediately following the Grant Date, your
unvested NQSOs will become fully vested. In such event, your Option Award will
remain exercisable until the earlier of (1) the Expiration Date or (2) the date
which is 60 months following the date of your termination of employment. For
purposes of this Option Award, “Long-Service Separation” means termination of
employment after attainment of age 55 with 5 or more years of continuous service
with the Company, as determined by the Company in its sole discretion.


•
Disability

If your employment with the Company terminates by reason of Disability (as
defined below), your unvested NQSOs will become fully vested. In such event,
your Option Award will remain exercisable until the earlier of (1) the
Expiration Date or (2) the date which is 60 months following the date of your
termination of employment. For purposes of this Option Award, “Disability”
means, unless otherwise provided for in an employment, change in control or
similar agreement in effect between you and the Company or a Subsidiary,
qualifying for long-term disability benefits under any long-term disability
program sponsored by the Company or Subsidiary in which you participate or, if
you do not participate in any such program, your inability to engage in any
substantial gainful business activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or which
has lasted or can be expected to last for a continuous period of not less than
12 months, as determined by the Company’s Director of Compensation + Benefits,
based upon medical evidence.


•
Death

If your employment with the Company terminates by reason of death, your unvested
NQSOs will become fully vested and your beneficiary or your estate (as
applicable) will have until the earlier of (1) the Expiration Date or (2) the
date which is 60 months following the date of your death to exercise the Option
Award.


If you die after your termination of employment when the Option Award is
otherwise exercisable, the Option Award will remain exercisable by your
beneficiary or your estate (as applicable) until the earlier of (1) the
Expiration Date, (2) 66 months following the date of



--------------------------------------------------------------------------------




your Long-Service Separation or termination due to Disability (if applicable),
or (3) 38 months following your termination of employment for any other reason.


•
Change in Control

In the event of a Change in Control prior to the date the NQSOs become fully
vested pursuant to which your Option Award is effectively continued, assumed or
replaced by the surviving or acquiring corporation in such Change in Control
(with appropriate adjustments to the number and kind of shares, in each case,
that preserve the material terms and conditions of the outstanding Option Award
as in effect immediately prior to the Change in Control) and your employment is
terminated either by the Company without Cause or by you for Good Reason, as
defined in the Plan, within the 24–month period commencing on the date of the
Change in Control, your unvested NQSOs will immediately become fully vested. In
such event, your Option Award will remain exercisable until the earlier of (1)
the Expiration Date or (2) the date which is 60 months following the date of
your termination of employment.


•
Cause

If your employment with the Company is terminated for Cause (as defined in the
Plan), all of your unexercised NQSOs associated with the Option Award (whether
vested or non-vested) shall expire immediately and all rights thereunder cease
upon such termination.


•
Other

If your employment with the Company terminates prior to the date the NQSOs
become fully vested for any reason other than Long-Service Separation,
Disability, death, Cause or in connection with a Change in Control, all unvested
NQSOs associated with this Option Award shall be immediately forfeited to the
Company. In such event, with respect to vested NQSOs, you will have until the
earlier of (1) the Expiration Date or (2) the date which is 60 days following
the date of your termination of employment to exercise the Option Award.


For purposes of this Option Award, references to employment with the Company
shall also mean employment with a Subsidiary. The extent to which you shall be
considered employed during any periods during which you are on a leave of
absence shall be determined in accordance with Company policy.


Transferability of Award
Subject to certain exceptions set forth in the Plan, the Option Award is only
exercisable by you (or your beneficiary, estate or representative, as
applicable) and may not be assigned, transferred, pledged or hypothecated in any
way. The Option Award is not subject to execution, attachment or similar
process. Any attempt at such, contrary to the provisions of the Plan, will be
null and void and without effect. Note that once your Option Award is exercised
and shares of Common Stock are actually issued or delivered, you will have the
ability to transfer those shares.


Designation of Beneficiary
If you have not done so already, you are encouraged to designate a beneficiary
(or beneficiaries) to whom your vested NQSOs under the Plan will be transferred
upon your death. If you do not designate a beneficiary, your vested NQSOs will
be transferred to your estate.


Administration of the Plan
The Option Award shall at all times be subject to the terms and provisions of
the Plan and the Plan shall be administered in accordance with the terms of, and
as provided in, the Plan. In the event of



--------------------------------------------------------------------------------




conflict between the terms and provisions of this Award Notice and the terms and
provisions of the Plan, the provisions of the Plan shall control.


Code Section 409A
It is intended that this Award Notice and the administration of the Option Award
will be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations promulgated and other official guidance
issued thereunder (“Code Section 409A”). The Plan and this Award Notice shall be
interpreted and construed on a basis consistent with such intent.
Notwithstanding anything contained herein to the contrary, the Committee
reserves the right (including the right to delegate such right) to unilaterally
amend this Award Notice (and thus the terms of the Option Award) without your
consent solely in order to maintain an exclusion from the application of, or to
maintain compliance with, Code Section 409A. Your acceptance of this Option
Award constitutes acknowledgement and consent to such rights of the Committee.


Tax Impact
Please refer to the Plan prospectus and support materials for a general
description of the tax consequences of an Option Award. You may also wish to
consult with your personal tax advisor regarding how the Option Award impacts
your individual tax situation. Nothing contained in this Award Notice or in the
Plan prospectus shall be construed as a guarantee of any particular tax effect
for any benefits or amounts deferred or paid pursuant to this Award Notice.


Withholding
The exercise of an NQSO is a taxable event in many taxing jurisdictions. In some
countries, including the U.S., the Company is required to withhold taxes upon
the taxable event. To satisfy this withholding obligation, the Company will
withhold that number of shares that would satisfy the withholding obligation
from the shares otherwise to be issued or delivered to you, unless another
method of withholding is approved by the Committee. The following conditions
apply to such withholding: (a) the value of the shares of Common Stock withheld
must equal the minimum withholding obligation; and (b) the value of the shares
of Common Stock withheld shall be the Fair Market Value (as defined in the Plan)
determined as of the exercise date.


Compliance with Securities Laws
The Company will take steps required to achieve compliance with all applicable
U.S. federal and state securities laws (and other laws, including registration
requirements) and with the rules and practices of the stock exchanges upon which
the stock of the Company is listed and the Option Award is subject to the
requirements of such laws and rules. The Option Award is subject to the
condition that if the listing, registration or qualification of the shares of
Common Stock subject to the Option Award upon any securities exchange or under
any law, or the consent or approval of any governmental body, or the taking of
any other action is necessary or desirable as a condition of, or in connection
with, the issuance or delivery of shares hereunder, the shares of Common Stock
subject to the Option Award shall not be issued or delivered, in whole or in
part, unless such listing, registration, qualification, consent, approval or
other action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent,
approval or other action.


Adjustment of Shares
Provisions are made within the Plan covering the effect of stock dividends,
stock splits, changes in par value, changes in kind of stock, sale, merger,
recapitalization, reorganization, etc.





--------------------------------------------------------------------------------




Awards Subject to Forfeiture, Clawback and Setoff
The Option Award (and its exercise) is subject to certain forfeiture conditions
set forth in the Plan, which, in the event such conditions are determined to
have occurred, may result in immediate forfeiture and cancellation of your
outstanding Option Award or an obligation to repay the Company the total amount
of award gain realized upon exercise of your Option Award. Also, the Company
generally may deduct from and set off against any amounts the Company owes to
you, including amounts payable in connection with this Option Award, such
amounts you may owe to the Company.


Effect on Other Benefits
The Option Award is not intended to and shall not impact the coverage of or the
amount of any other employee benefit plans in which you participate that are
sponsored by the Company and any of its Subsidiaries or affiliates.


Award Confers No Rights to Continued Employment
In no event shall the granting of the Option Award or its acceptance by you, or
any provision of the Award Notice or the Plan, give or be deemed to give you any
right to continued employment by the Company, any Subsidiary or any affiliate of
the Company or affect in any manner the right of the Company, any Subsidiary or
any affiliate of the Company to terminate your employment at any time.
Decisions of Board or Committee
The Board or the Committee shall have the right to resolve all questions which
may arise in connection with the Option Award. Any interpretation, determination
or other action made or taken by the Board or the Committee regarding the Plan
or this Option Award shall be final, binding and conclusive.
Successors
This Award Notice shall be binding upon and inure to the benefit of any
successor or successors of the Company and any person or persons who shall
acquire any rights hereunder in accordance with this Award Notice or the Plan.
Severability
The invalidity or unenforceability of any particular provision of this Award
Notice shall not affect the other provisions hereof and this Award Notice shall
be construed in all respects as if such invalid or unenforceable provision was
omitted.
Governing Law
This Award Notice, the Option Award and all determinations made and actions
taken pursuant hereto and thereto, to the extent not governed by the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.
Entire Agreement
This Award Notice and the Plan constitute the entire agreement between you and
Company with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements between you and the Company with
respect to the subject matter hereof, and may not be modified adversely to your
interest except by means of a writing signed by you and the Company.
Acceptance of Award
You are required to electronically accept this Award Notice within your stock
plan account with the Company’s stock plan administrator according to the
procedures then in effect. Your acceptance of



--------------------------------------------------------------------------------




this Award Notice constitutes acknowledgement of receipt of the Plan and this
Option Award and consent to the terms of the Plan and this Award Notice as
described in the Plan and this Award Notice.
Notices
All notices, requests or other communications provided for in this Award Notice
shall be made, if to the Company, to Caterpillar Inc., Equity Compensation
Administration, 100 N.E. Adams Street, Peoria, IL 61629-4440 (or, if applicable,
to any updated address provided by the Company for such purposes), and if to
you, to your last known mailing address on file with the Company’s stock plan
administrator. All notices, requests or other communications provided for in
this Award Notice shall be made in writing either (a) by personal delivery, (b)
by facsimile or electronic mail with confirmation of receipt, (c) by mailing in
the United States mails or (d) by express courier service. The notice, request
or other communication shall be deemed to be received upon personal delivery,
upon confirmation of receipt of facsimile or electronic mail transmission or
upon receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.
Further Information
For more detailed information about the Plan, please refer to the Plan
prospectus or the Plan itself. Copies of the prospectus and the Plan can be
obtained from the Executive Compensation intranet website at Cat @work under the
Compensation + Benefits tab.



